Exhibit 10.41

 

OVERLAND STORAGE, INC.
2003 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK AWARD

 

You have been granted restricted shares of Common Stock of Overland
Storage, Inc. (the “Company”) on the following terms:

 

Name of Recipient:

 

Total Number of Shares Granted:

 

Fair Market Value per Share:

 

Total Fair Market Value of Award:

 

Date of Grant:

 

Vesting Schedule:

 

You and the Company agree that these shares are granted under and governed by
the terms and conditions of the Overland Storage, Inc. 2003 Equity Incentive
Plan (the “Plan”) and the Restricted Stock Agreement, which is attached to and
made a part of this document.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

Recipient:

Overland Storage, Inc.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------


 

OVERLAND STORAGE, INC.
2003 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

Payment for Shares

No payment is required for the shares that you are receiving.

 

 

Vesting

The shares that you are receiving will vest in installments, as shown in the
Notice of Restricted Stock Award.  In addition, the shares vest in full if the
following event occurs:

 

 

 

•                  Your Service terminates because of total and permanent
disability, or death, or

 

 

 

No additional shares vest after your Service has terminated for any reason.

 

 

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

 

Shares Restricted

Unvested shares will be considered “Restricted Shares.”  You may not sell,
transfer, pledge or otherwise dispose of any Restricted Shares without the
written consent of the Company, except as provided in the next sentence.  You
may transfer Restricted Shares to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren, or pursuant to a Domestic Relations Order.  However, a transferee
of Restricted Shares must agree in writing on a form prescribed by the Company
to be bound by all provisions of this Agreement.

 

 

Forfeiture

If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of the termination.  This means that the Restricted Shares will
immediately revert to the Company.  You receive no payment for Restricted Shares
that are forfeited.

 

--------------------------------------------------------------------------------


 

 

The Company determines when your Service terminates for this purpose.

 

 

Leaves of Absence and Part-Time Work

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy or the terms
of your leave.  But your Service terminates when the approved leave ends, unless
you immediately return to active work.

 

 

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave.  If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

 

 

Stock Certificates

The certificates for Restricted Shares have stamped on them a special legend
referring to the Company’s right of repurchase.  In addition to or in lieu of
imposing the legend, the Company may hold the certificates in escrow.  As your
vested percentage increases, you may request (at reasonable intervals) that the
Company release to you a non-legended certificate for your vested shares.

 

 

Voting Rights

You may vote your shares even before they vest.

 

 

Withholding Taxes

No stock certificates will be released to you unless you have made acceptable
arrangements to pay any withholding taxes that may be due as a result of this
award or the vesting of the shares.  With the Company’s consent, these
arrangements may include (a) withholding shares of Company stock that otherwise
would be issued to you when they vest or (b) surrendering shares that you
previously acquired. The fair market value of the shares you surrender,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied as a credit against the withholding taxes.

 

5

--------------------------------------------------------------------------------


 

Restrictions on Resale

You agree not to sell any shares at a time when Applicable Law, Company policies
or an agreement between the Company and its underwriters prohibit a sale.  This
restriction will apply as long as your Service continues and for such period of
time after the termination of your Service as the Company may specify.

 

 

No Retention Rights

Your award or this Agreement does not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity.  The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

 

 

Adjustments

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of Restricted Shares that remain subject to forfeiture will be
adjusted accordingly.

 

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
California (without regard to its choice-of-law provisions).

 

 

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award.  Any prior agreements, commitments or
negotiations concerning this award are superseded.  This Agreement may be
amended only by another written agreement between the parties.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

6

--------------------------------------------------------------------------------